2016 UT App 68



               THE UTAH COURT OF APPEALS

                     WILLIAM SHERRATT,
                        Appellant,
                             v.
                 DEPARTMENT OF CORRECTIONS,
                         Appellee.

                      Per Curiam Decision
                       No. 20150830-CA
                       Filed April 7, 2016

             Sixth District Court, Manti Department
                 The Honorable Wallace A. Lee
                          No. 140600023

                William Sherratt, Appellant Pro Se
         Sean D. Reyes and Stanford E. Purser, Attorneys
                          for Appellee

 Before JUDGE STEPHEN L. ROTH and SENIOR JUDGES RUSSELL W.
            BENCH and PAMELA T. GREENWOOD. 1

PER CURIAM:

¶1    William Sherratt appeals the district court’s September 12,
2015 order dismissing his request for judicial review of the State
Record Committee’s denial of his request for certain documents.
This matter is before the court on its own motion for summary
disposition and its subsequent request for additional briefing.
We affirm in part and reverse in part.




1. Senior Judges Russell W. Bench and Pamela T. Greenwood sat
by special assignment as authorized by law. See generally Utah R.
Jud. Admin. 11-201(6).
               Sherratt v. Department of Corrections


¶2     On March 24, 2014, the State Records Committee issued a
decision denying Sherratt’s request for certain documents. On
April 23, 2014, Sherratt initiated this action seeking judicial
review of that decision. However, Sherratt’s initial filing was
confusing and seemingly invoked both his right to seek judicial
review under Utah Code section 63G-2-404 and a request for
extraordinary relief under rule 65B of the Utah Rules of Civil
Procedure. After procedural issues arose in the case, Sherratt
requested that the district court resolve his claims under rule
65B. The district court obliged the request and, viewing the
entire filing as one for extraordinary relief, dismissed the case,
reasoning that because Sherratt had a plain, adequate, and
speedy remedy available to him under Utah Code section 63G-2-
404, his petition for extraordinary relief should be denied.

¶3      After reviewing the record in its entirety, it is clear that
Sherratt’s initial filing was not simply filed as a petition for
extraordinary relief but was primarily filed as an attempt to
seek judicial review of the Records Committee’s decision.
First, Sherratt initiated the proceeding within the time period
allowed for filing a request for judicial review of the Records
Committee’s decision. See Utah Code Ann. § 63G-2-4042(1)(a)
(LexisNexis 2015) (requiring that judicial review of final
decisions be brought within thirty days). Second, the caption on
the initial pleading expressly mentions that it is a complaint filed
under Utah Code section 63G-2-404. Finally, the first sentence of
the pleading recites that Sherratt “requests judicial review of the
denial of requested records by parties listed above.” (Emphasis
added.) Under the totality of circumstances, we conclude that
Sherratt was attempting to initiate a proceeding seeking judicial
review of the Records Committee’s decision.

¶4      We agree with the State and, implicitly the district court,
that Sherratt confused the matter by referring to, and requesting
relief under, rule 65B of the Utah Rules of Civil Procedure. To
the extent that Sherratt was seeking extraordinary relief in his



20150830-CA                     2                 2016 UT App 68
               Sherratt v. Department of Corrections


petition, the district court was correct in stating that such relief
was not available because Sherratt had another plain, adequate,
and speedy remedy, i.e., judicial review of the Records
Committee’s decision. Although we agree that the district court
was correct in dismissing Sherratt’s request for extraordinary
relief, we cannot overlook the fact that the very plain, adequate,
and speedy remedy referred to by the district court was included
in Sherratt’s initial complaint. Accordingly, by dismissing the
action in its entirety, the district court also dismissed the remedy
Sherratt had available to him. Thus, the entirety of the complaint
should not have been dismissed, and the matter should have
proceeded on Sherratt’s request for judicial review.

¶5     Affirmed in part and reversed in part.




20150830-CA                     3                 2016 UT App 68